HUTCHESON, Circuit Judge
(.dissenting).
I cannot agree with the view of the majority that the judgment should be reversed. Read as a whole, the record leaves me in no doubt that appellant is not within the spirit of the statute he invokes, “[a] person who * * * has left * * * a position * * * in the employ of any employer.” If, as the majority opinion holds, he is within its letter, I think that the statute should have not a literal, but a liberal, reading to effectuate its real purpose and intent. Further, if appellant is such a person, the record leaves me in no doubt that the employer’s circumstances have so changed as to make it unreasonable for it to be compelled, under the circumstances the record discloses, to make him president again. I agree that if appellant is entitled to compulsory re-election, he can compel if for no more than one year. The statute provides that “* * * such person * * * shall not be discharged from such position without cause within one year after such restoration.” If, therefore, I could agree that appellant was entitled to an enforced re-election as president, I should agree with the majority that the amount the company *851offered to pay him, one year’s salary, ought to be the measure of his recovery for the company’s refusal to elect him.
I respectfully dissent.
Rehearing denied; HUTCHESON, Circuit Judge, dissenting.